PER CURIAM.
The final judgment under review setting aside a fraudulent conveyance is affirmed as there was substantial, competent evidence adduced at trial to establish that the said conveyance was entirely fraudulent as to the plaintiff tort creditor. No consideration or agreement for consideration was given at the time of the conveyance and the subsequent bizarre financial transactions between the parties make no reference to the prior, already accomplished conveyance. Abundant evidence was also ad*1122duced to show that the latter transactions were a sham and that crucial portions of the defendants’ testimony to the contrary were not worthy of belief. Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976); Reinhart v. Reinhart, 291 So.2d 103, 105 (Fla. 1st DCA 1974); Gyorok v. Davis, 183 So.2d 701 (Fla. 3d DCA 1966).
Affirmed.